                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                        December 20, 2019
                     UNITED STATES DISTRICT COURT
                                                                         David J. Bradley, Clerk
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

JESSIE HARDIN,                           §
TDCJ #01837179,                          §
                                         §
        Plaintiff,                       §
                                         §
vs.                                      §   CIVIL ACTION NO. H-18-3063
                                         §
TEXAS DEPARTMENT OF                      §
CRIMINAL JUSTICE,                        §
                                         §
        Defendant.                       §

                       MEMORANDUM AND ORDER

      The plaintiff, Jessie Hardin (TDCJ #1837179), is a state inmate incarcerated

in the Texas Department of Criminal Justice (“TDCJ”). Hardin filed a civil rights

complaint against TDCJ under 42 U.S.C. § 1983, concerning the conditions of his

confinement.   Hardin, who proceeds pro se and in forma pauperis, has also

provided a more definite statement of his claims [Doc. # 8]. To further supplement

the pleadings, the State Attorney General’s Office has provided a report with

authenticated records under Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1987) (a

“Martinez report”) [Doc. # 18]. The Court requested an answer from TDCJ, which

has filed a motion to dismiss pursuant to Rule 12(b)(1) of the Federal Rules of

Civil Procedure [Doc. # 23]. Hardin has not filed a response and his time to do so

has expired. After reviewing all of the pleadings and the applicable law, the Court
will grant the defendant’s motion and dismiss this action for the reasons that

follow.

I.    BACKGROUND

      When Hardin filed his complaint in this case, he was confined by TDCJ at

the Terrell Unit in Rosharon, Texas.1          His complaint concerns conditions of

confinement at the Pack Unit in Navasota, where Hardin was confined from 2004

until 2005, when he was released on parole.2 Hardin subsequently returned to

TDCJ and was assigned to the Pack Unit again from 2015 through 2017.3 He is

presently assigned to the Leblanc Unit in Beaumont.4

      Hardin alleges that he was exposed to elevated levels of arsenic in the water

supply while at the Pack Unit, which caused him to develop health issues such as

prostate cancer and heart problems.5 Hardin claims that he suffered more than one

heart attack while detained at the Smith County Jail in 2012.6 Medical records

reflect that Hardin was diagnosed with prostate cancer in 2015, and treated at the

University of Texas Medical Branch John Sealy Hospital in Galveston, which

provides medical care for state prisoners.7 Those records also indicate that Hardin


1
  Complaint [Doc. # 1], at 3.
2
  Complaint [Doc. # 1], at 6.
3
  Id.
4
  Change of Address [Doc. # 9], at 1.
5
  Complaint [Doc. # 1], at 6.
6
  Id.
7
  Martinez Report [Doc. # 18], Exhibit B at 007-009, 013-14, 023, 045-46, 061-174.
                                           2
has a history of hypertension and coronary artery disease, as well as a family

history of coronary heart disease and stroke.8

      Hardin claims that he requested a blood test for exposure to arsenic in 2016,

but that his request was denied by unidentified medical providers at the Pack Unit.9

Although there is no medical record or diagnosis linking any of his conditions to

arsenic, Hardin blames TDCJ for exposing him to a hazardous condition that has

harmed his health.10 Invoking 42 U.S.C. § 1983 and the Eighth Amendment,

Hardin seeks $3 million dollars in compensatory damages from TDCJ.11 TDCJ

moves to dismiss for lack of subject matter jurisdiction pursuant to Rule 12(b)(1)

of the Federal Rules of Civil Procedure on the grounds that Hardin’s claim for

monetary damages is barred by the Eleventh Amendment.12

II.   DISCUSSION

      Federal courts are “courts of limited jurisdiction, having ‘only the authority

endowed by the Constitution and that conferred by Congress.’” Halmekangas v.

State Farm Fire and Cas. Co., 603 F.3d 290, 292 (5th Cir. 2010) (citations

omitted). “A case is properly dismissed for lack of subject matter jurisdiction



8
  Id. at 009, 0234, 054.
9
  More Definite Statement [Doc. # 8], at 3.
10
   Complaint [Doc. # 1], at 6.
11
   Id. at 4.
12
   Defendant TDCJ’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1) [Doc. # 23],
at 1-3.
                                          3
when the court lacks the statutory or constitutional power to adjudicate the case.”

Krim v. pcOrder.com, Inc., 402 F.3d 489, 494 (5th Cir. 2005) (citations omitted).

In that respect, dismissal for lack of subject matter jurisdiction under Rule 12(b)(1)

is appropriate if the claims asserted are barred by a state’s sovereign immunity.

See High v. Karbhari, 774 F. App’x 180, 182, 2019 WL 2465141, at *2 (5th Cir.

June 12, 2019) (citing Little v. KPMG LLP, 575 F.3d 533, 540 (5th Cir. 2009);

Meyers ex rel. Benzing v. Texas, 410 F.3d 236, 240 (5th Cir. 2005)).

      The Eleventh Amendment prohibits suit against a state or a state official

unless the state has waived its entitlement to sovereign immunity. See Will v.

Michigan Dep’t of State Police, 491 U.S. 58, 65-66 (1989). Because Texas has not

waived its immunity, Hardin cannot recover monetary damages from TDCJ

because, as a state agency, it is immune from suit. See Talib v. Gilley, 138 F.3d

211, 213 (5th Cir. 1998); see also Loya v Texas Dep’t of Corrections, 878 F.2d

860, 861 (5th Cir. 1989) (per curiam) (observing in a case against TDCJ’s

predecessor that the agency’s entitlement to immunity under the Eleventh

Amendment is “clearly established” in this circuit). This immunity extends to suits

against TDCJ employees in their official capacity. See Oliver v. Scott, 276 F.3d

736, 742 (5th Cir. 2001); Aguilar v. Texas Dep’t of Criminal Justice, 160 F.3d

1052, 1054 (5th Cir. 1998) (extending immunity to TDCJ officers acting in an

official capacity).   Therefore, Hardin’s complaint for monetary damages from
                                          4
TDCJ must be dismissed as barred by the Eleventh Amendment.

       There is an exception to Eleventh Amendment sovereign immunity outlined

in Ex parte Young, 209 U.S. 123 (1908), which applies where a plaintiff seeks

injunctive or declaratory relief. Hardin does not seek injunctive relief here. Even

if he had, Hardin is no longer assigned to the Pack Unit, rendering any such claim

for injunctive relief moot. See Oliver v. Scott, 276 F.3d 736, 741 (5th Cir. 2002);

see also Herman v. Holiday, 238 F.3d 660, 665 (5th Cir. 2001) (noting that

plaintiff’s transfer to a different prison facility rendered his claims for declaratory

and injunctive relief moot). Absent a viable claim for relief, the defendant’s

motion will be granted and this action will be dismissed.

III.   CONCLUSION AND ORDER

       Accordingly, the Court ORDERS as follows:

          1. The motion to dismiss filed by the Texas Department of Criminal
             Justice [Doc. # 23] is GRANTED.

          2. The civil rights complaint filed by Jessie Hardin is DISMISSED with
             prejudice.

       The Clerk’s Office will provide a copy of this order to the parties.

       SIGNED at Houston, Texas on December 20, 2019.



                                 _____________________________________
                                            NANCY F. ATLAS
                                 SENIOR UNITED STATES DISTRICT JUDGE
                                          5  NAN Y F. ATLAS
                                    SENIOR UNI   STATES DISTRICT JUDGE
